Citation Nr: 1826901	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for hypertension in June 2013, and it was granted effective June 26, 2013 with a noncompensable rating.  In a notice of disagreement (NOD) filed in November 2013, the Veteran seeks an initial compensable rating for his hypertension.  The Veteran wrote in the NOD that his blood pressure average at home was 180/80, sufficient for a 10 percent rating.  The Veteran's VA examination for his hypertension was in September 2013, almost five years prior.  On his September 2014 VA Form 9, the Veteran wrote that his blood pressure was still over the minimum required [for a compensable rating].  As a result, and given the time that has transpired since his last examination, the Board finds that such is evidence that the current rating may indicate a change in severity since the last VA examination.  As such, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); 38 C.F.R. § 3.327(a).


Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of private medical records to VA, and appropriate steps should be made to obtain any identified records.

2. After the above records development is complete, schedule the Veteran for an appropriate VA examination to determine the severity of his hypertension disability.  

3. After completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and the appropriate period to respond.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	(CONTINUED ON NEXT PAGE)


The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


